 
Exhibit 10.1

 
Execution Version
 



 


FIFTH AMENDMENT TO
 
THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 


 
Dated as of April 7, 2015
 
among
 
NORTHERN OIL AND GAS, INC.,
 
as Borrower,
 
ROYAL BANK OF CANADA,
 
as Administrative Agent,
 
and
 
The Lenders Party Hereto
 


 



 
 

--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
This FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 7, 2015, is by and among Northern Oil and Gas,
Inc., a Minnesota corporation (the “Borrower”), Royal Bank of Canada (the
“Administrative Agent”), and the Lenders party hereto.
 
R E C I T A L S:
 
WHEREAS, the Borrower, the Administrative Agent and the other Lenders party
thereto entered into that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as previously amended by the First Amendment
dated as of June 29, 2012, the Second Amendment dated as of September 28, 2012,
the Third Amendment dated as of March 28, 2013, the Fourth Amendment dated as of
September 30, 2013, and as the same may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth below; and
 
WHEREAS, the Administrative Agent and the Lenders are willing to (i) amend the
Credit Agreement, (ii) reaffirm the Borrowing Base as provided herein, and
(iii) take such other actions as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
 
Definitions
 
Each capitalized term used in this Amendment and not defined herein shall have
the meaning assigned to such term in the Credit Agreement.
 
ARTICLE II
 
Amendments to Credit Agreement
 
Section 2.01 Amendment to Section 1.01 of the Credit Agreement.  Section 1.01 of
the Credit Agreement is hereby amended by adding the following definition where
alphabetically appropriate:
 
“Existing Notes” means the 8% senior unsecured notes due 2020 issued by the
Borrower in the original principal amount of $500,000,000.00.
 
Section 2.02 Amendment to Section 2.07(e)(iii).  Section 2.07(e)(iii) of the
Credit Agreement is hereby amended to add the following language after the term
“Permitted Additional Debt” in each place where such defined term
appears:  “(other than Permitted Additional Debt that constitutes a Permitted
Refinancing)”.
 
 
1

--------------------------------------------------------------------------------

 
 
 
Section 2.03 Amendment to Section 3.04 of the Credit
Agreement.  Section 3.04(c)(iv) is hereby amended to delete the reference to the
following language contained therein: “under Section 9.02(f).”
 
Section 2.04 Amendments to Section 9.01 of the Credit Agreement.
 
(a) Section 9.01(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(a)   Ratio of Secured Debt to EBITDAX.  The Borrower will not, at any time,
permit its ratio of secured Debt as of such time to EBITDAX to be greater than
2.5 to 1.0.”
 
(b) Section 9.01 of the Credit Agreement is hereby amended by inserting the
following clause (c) at the end of such section:
 
“(c)   Ratio of EBITDAX to Interest.  The Borrower will not permit, as of the
last day of any fiscal quarter, its ratio of EBITDAX to interest expense
(determined in accordance with GAAP) for the four fiscal quarters then ended to
be less than 2.5 to 1.0.”
 
Section 2.05 Amendment to Section 9.02(f) of the Credit
Agreement.  Section 9.02(f) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
(f)   the Existing Notes, and any refinancing of such Existing Notes (any such
refinancing, a “Permitted Refinancing”), provided that (i) such Permitted
Refinancing has a maturity date no earlier than the maturity date of the
Existing Notes; (ii) such Permitted Refinancing has an aggregate principal
amount (or if incurred with original issue discount, an aggregate issue price)
that is equal to or less than the aggregate principal amount (or if incurred
with original issue discount, the aggregate accreted value) then outstanding
(plus fees and expenses, including any premium and defeasance costs) under the
Existing Notes; and (iii) such Permitted Refinancing, by its terms, shall
otherwise satisfy the requirements of the definition of Permitted Additional
Debt.
 
ARTICLE III
 
Reaffirmation of the Borrowing Base
 
Section 3.01 Reaffirmation of the Borrowing Base.  Notwithstanding the
requirements of Section 2.07 of the Credit Agreement, effective as of the
Amendment Effective Date, the amount of the Borrowing Base shall continue to be
$550,000,000.00, subject to further adjustments from time to time pursuant to
Section 2.07, Section 8.13(c) or Section 9.12(d) of the Credit Agreement.  The
reaffirmation of the Borrowing Base pursuant to this Section 3.01 of this
Amendment shall constitute the Scheduled Redetermination for April 1, 2015.
 
ARTICLE IV
 
Conditions Precedent
 
This Amendment shall become effective as of the date first referenced above when
and only when the following conditions are satisfied (the “Amendment Effective
Date”):
 
(a) the Administrative Agent shall have received duly executed counterparts of
this Amendment from the Borrower and the Required Lenders, in such numbers as
the Administrative Agent or its counsel may reasonably request; and
 
 
2

--------------------------------------------------------------------------------

 
 
 
(b) the Administrative Agent and the Lenders shall have received all fees due
and payable on or prior to the effectiveness hereof as provided in any Loan
Document, including reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower under the Credit Agreement
(including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent).
 
ARTICLE V
 
Representations and Warranties
 
The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
(a)           Each of the representations and warranties made by the Borrower
under the Credit Agreement and each other Loan Document is true and correct on
and as of the actual date of execution of this Amendment by the Borrower, as if
made on and as of such date, except for any representations and warranties made
as of a specified date, which are true and correct as of such specified date.
 
(b)           At the time of, and immediately after giving effect to, this
Amendment, no Default has occurred and is continuing.
 
(c)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by the Borrower.
 
(d)           This Amendment constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(e)           The execution, delivery and performance by the Borrower of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or any other third
Person (including the members or any class of directors of the Borrower or any
other Person, whether interested or disinterested), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except (a) such as have been obtained or made and are in
full force and effect, and (b) the Borrower may need to file a current report on
Form 8-K with the SEC disclosing this Amendment, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower or such Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of the Borrower
or any of its Subsidiaries (other than the Liens created by the Loan Documents).
 
ARTICLE VI
 
Miscellaneous
 
Section 6.01 Credit Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed as so
amended.  Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the Credit
Agreement or any other Loan Document or any right, power or remedy of the
Administrative Agent or the Lenders, or constitute a waiver of any provision of
the Credit Agreement or any other Loan Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder.  This Amendment also shall not preclude the future exercise of
any right, remedy, power, or privilege available to the Administrative Agent
and/or the Lenders whether under the Credit Agreement, the other Loan Documents,
at law or otherwise.  All references to the Credit Agreement shall be deemed to
mean the Credit Agreement as modified hereby.  The parties hereto agree to be
bound by the terms and conditions of the Credit Agreement and Loan Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment, and each
reference herein or in any other Loan Documents to the “Credit Agreement” shall
mean and be a reference to the Credit Agreement as amended and modified by this
Amendment.
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 6.02 Governing Law.  THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
 
Section 6.03 Descriptive Headings, Etc.  The descriptive headings of the
sections of this Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions
hereof.  The statements made and the terms defined in the recitals to this
Amendment are hereby incorporated into this Amendment in their entirety.
 
Section 6.04 Entire Agreement.  This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof.
 
Section 6.05 Loan Document.  This Amendment is a Loan Document executed under
the Credit Agreement, and all provisions in the Credit Agreement pertaining to
Loan Documents apply hereto.
 
Section 6.06 Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.
 
Section 6.07 Successors.  The execution and delivery of this Amendment by any
Lender shall be binding upon each of its successors and assigns.
 


 
(Remainder of page intentionally left blank.)
 


 

 
4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.
 


NORTHERN OIL AND GAS, INC., as the Borrower
 
By:           /s/  Thomas Stoelk                         
                                                                 
Name:            Thomas Stoelk
Title:              CFO





Signature Page
Fifth Amendment To Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
 
ROYAL BANK OF CANADA, as Administrative Agent
 
 
By:           /s/ Rodica Dutka         
Name:           Rodica Dutka
Title:             Manager, Agency




ROYAL BANK OF CANADA, as a Lender
 
 
By:           /s/ Don J. McKinnerney         
Name:           Don J. McKinnerney
Title:             Authorized Signatory
 


SUNTRUST BANK, as a Lender
 
 
By:           /s/  Shannon Juhan        
Name:            Shannon Juhan
Title:              Director



BMO HARRIS FINANCING, INC., as a Lender
 
 
By:           /s/ Melissa Guzmann        
Name:           Melissa Guzmann
Title:             Vice President



KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
By:           /s/  John Dravenstott          
Name:            John Dravenstott
Title:              Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:           /s/  Todd S. Anderson        
Name:            Todd S. Anderson
Title:              Vice President
 
 



Signature Page
Fifth Amendment To Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
SANTANDER BANK, N.A., as a Lender
 
 
By:           /s/  Aidan Lanigan        
Name:            Aidan Lanigan
Title:              Senior Vice President
 
By:           /s/  Alex Lurye                 
Name:            Alex Lurye              
Title:              Vice President


 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
By:           /s/  Nancy M. Mak        
Name:            Nancy M. Mak
Title:              Senior Vice President




BOKF, NA dba BANK OF OKLAHOMA, as a Lender
 
 
By:           /s/  Parker Heikes                 
Name:            Parker Heikes
Title:              Vice President




BRANCH BANKING & TRUST COMPANY, as a Lender
 
 
By:           /s/  James Giordano             
Name:            James Giordano
Title:              Vice President




CADENCE BANK, N.A., as a Lender
 
 
By:           /s/  Steven Taylor                  
Name:            Steven Taylor
Title:              Vice President
 



Signature Page
Fifth Amendment To Credit Agreement
 
 

--------------------------------------------------------------------------------

 





THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:           /s/  Alan Dawson        
Name:            Alan Dawson
Title:              Director




ING CAPITAL LLC, as a Lender
 
 
By:           /s/  Josh Strong         
Name:            Josh Strong
Title:              Director    

By:           /s/  Charles Hall                
Name:            Charles Hall              
Title:              Managing Director   


 
FIFTH THIRD BANK, as a Lender
 
 
By:           /s/  Richard Butler                 
Name:            Richard Butler  
Title:              Senior Vice President




Signature Page
Fifth Amendment To Credit Agreement
 
 

--------------------------------------------------------------------------------

 